MEMORANDUM ***
*861Robert Lawrence Williams appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging excessive force during his arrest. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Oyama v. Univ. of Hawaii, 813 F.3d 850, 860 (9th Cir. 2015). We affirm.
The district court properly granted summary judgment because Williams failed to raise a genuine dispute of material fact as to whether the force used during his arrest was objectively unreasonable in light of the facts and circumstances. See Graham v. Connor, 490 U.S. 386, 395-97, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989) (setting forth the objective reasonableness standard for excessive force determinations).
AFFIRMED.

 diSp0Siti0n not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.